IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 92 MM 2017
                                           :
                  Respondent               :
                                           :
                                           :
            v.                             :
                                           :
                                           :
DURANT J. JOHNSON,                         :
                                           :
                  Petitioner               :


                                    ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2017, the Petition for Leave to File for

Reconsideration Nunc Pro Tunc is DENIED.